Citation Nr: 0202103	
Decision Date: 03/05/02    Archive Date: 03/15/02

DOCKET NO.  99-00 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont



THE ISSUE

Entitlement to service connection for a claimed stomach 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from March 1944 to March 1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the RO 
that declined to reopen the veteran's claim of service 
connection for a stomach disorder.  

In September 2000, the Board determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for a stomach disorder and that the veteran had 
presented a well-grounded claim.  Then, the Board remanded 
the matter to the RO for additional development of the 
record.  



FINDINGS OF FACT

1.  The symptoms of the claimed stomach disability are shown 
to have unequivocally existed prior to the veteran's period 
of active service during World War II.  

2.  The veteran's preexisting disability now identified as 
being manifested by IBS is shown as likely as not to have 
undergone an increase in severity beyond natural progress 
during service.  



CONCLUSIONS OF LAW

1.  The veteran's claimed stomach disability is shown to have 
existed prior to service as the presumption of soundness at 
entrance into service is rebutted by clear and unmistakable 
evidence.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.304(b) (2001).  

2.  The veteran's preexisting disability manifested by IBS is 
due to disease that is presumed to have been aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1153 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.306 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he developed a chronic stomach 
disorder during active military service.  

A careful review of the service medical records shows that 
the veteran's March 1944 Report of Physical Examination and 
Induction was negative for any complaints, findings or 
diagnosis of a gastrointestinal disorder.  

The medical records associated with treatment consisting of a 
hernia repair in November and December 1944 indicate that the 
veteran reported having had stomach trouble for the last 
several years.  The veteran further added that his doctors 
had placed him on a diet before he entered service for about 
8 months.  

The medical records from service also show that the veteran 
indicated that, since childhood, he had experienced crampy 
mid-abdominal pain about 1-2 hours after meals, followed by a 
loose bowel movement.  

A December 1944 Consultation Request and Report indicated 
that the veteran had complained of having had stomach trouble 
for the last 10 years, worse during the past 4 years.  The 
veteran reported experiencing intermittent bouts of 
constipation followed by diarrhea, cramping pain low in the 
abdomen.  An upper GI x-ray study was negative.  The veteran 
seldom vomited.  The examiner noted that the veteran had a 
mild anxiety tension syndrome dating back many years, but 
questioned the existence of an organic disease associated 
with his stomach.  

The March 1946 discharge examination report noted that the 
veteran had incurred a "stomach disorder" while in military 
service.  

Shortly after discharge from service, the veteran filed a 
claim of service connection for, inter alia, a stomach 
disorder.  The veteran's original claim of service connection 
was denied in an April 1946 RO rating decision based on a 
finding of no current disability.  The veteran did not timely 
appeal that determination.  

The post-service medical evidence with regard to complaints 
of a gastrointestinal disorder dates back to May 1976.  At 
that time, the veteran's private doctor submitted a letter 
indicating that the veteran had been under his care since 
October 1967 for treatment of several medical conditions, 
including acid peptic disease.  More specifically, the 
veteran complained of having had recurrent epigastric 
discomfort and pyrosis associated with anxiety since 1967.  
Epigastric tenderness was noted.  

Then, an October 1967 gastrointestinal series showed "marked 
gastritis present throughout entire stomach."  The 
assessment was that of acid peptic disease without frank 
evidence of ulceration, controlled adequately with 
antispasmodics and antacids.  

Outpatient treatment records from 1989 show continued 
complaints of stomach distress.  

In June 1994, the veteran applied to reopen his claim of 
service connection for a stomach disorder.  

In conjunction with this application, the veteran was 
afforded a VA examination in September 1994.  The VA 
examination report indicated that the veteran had suffered 
from an intermittent mid-epigastric discomfort and hiatal 
hernia since at least 1967, with an acute GI bleed in 1988.  
The veteran was on Zantac for chronic dyspepsia.  

In an October 1994 rating decision, the RO declined to reopen 
the veteran's claim.  The veteran did not timely appeal from 
that determination.  

In an April 1998 handwritten note, one of the veteran's 
private doctors opined that the veteran's stomach condition 
was likely due to post-viral syndrome acquired in military 
service in the Philippines.  

Thereafter, in a March 1999 medical opinion, a VA doctor 
disagreed with the private doctor's opinion stating that the 
veteran's stomach problems seemed to have preceded and 
followed his time in the service.  

In September 2000, the Board determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for a stomach disorder.  The Board remanded this 
matter to the RO for further development of the record.  

The veteran was most recently afforded a VA examination in 
January 2001 pursuant to the directives set forth in the 
September 2000 remand.  The examiner indicated that his 
opinion was based on a review of the claims folder as well as 
an extensive interview with the veteran regarding his stomach 
complaints.  

The veteran recalled that his symptoms dated back to 
childhood, although he did not specifically elaborate on the 
type of symptoms.  The examiner indicated that the veteran 
probably had chronic abdominal complaints, but noted the 
first clear record of treatment was during service in 1944.  

The veteran reported that his current symptoms included 
increase in bowel movements depending on what he ate.  The 
veteran described his bowel movements as bloody and 
nonformed.  

The examiner indicated that the record revealed that he had 
negative test results in the late 1980's and early 1990's 
with regard to his stomach condition.  During that time, it 
was frequently noted that the veteran continued to complain 
of abdominal pain that was consistent with irritable bowel.  

An examination of the abdomen revealed a large ventral wall 
hernia.  Positive bowel sounds were noted.  The veteran's 
abdomen was soft and nontender throughout.  There was no 
hepatosplenomegaly or mass.  The veteran had no obvious 
surgical scars on his abdomen.  

The VA examiner indicated that the most likely diagnosis was 
that of irritable bowel syndrome (IBS).  The examiner noted 
that IBS was documented frequently throughout the charts.  
The examiner further indicated that the veteran's complaint 
of some mild abdominal distress associated with diarrhea 
and/or loose stool was consistent with diarrhea-predominant 
IBS.  The examiner noted that the disease seemed to be fairly 
mild.  

The January 2001 VA examiner disagreed with the veteran's 
private doctor's April 1998 opinion that the veteran's 
stomach disorder was the result of an inservice viral 
illness.  Specifically, the January 2001 VA examiner 
indicated that the veteran's symptoms had preexisted service 
and that the disability was not caused by a viral illness in 
service.  

Moreover, the examiner opined that it was much more likely 
that the veteran had long-standing IBS.  The examiner also 
stated that it was "quite possible that his irritable bowel 
was certainly exacerbated while on active duty by the stress 
of both training and combat."  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The law further provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991).  

In determining whether there is clear and unmistakable 
evidence that the injury or disease existed prior to service, 
consideration is given to the history recorded at the 
induction examination, together with all other material 
evidence.  Crowe v. Brown, 7 Vet. App. 238, 245-246 (1994).  

The veteran's examination at induction in March 1944 was 
negative for any complaints, findings, or diagnosis of a 
stomach disorder.  As such, the veteran is entitled to the 
presumption of soundness with respect to that condition.  
However, the Board finds that the record includes clear and 
unmistakable evidence sufficient to rebut the presumption.  

In this case, the veteran had reported in treatment 
situations, on several occasions during service and after 
service, that he had suffered from related gastrointestinal 
symptoms since childhood.  Notwithstanding the veteran's 
induction examination report, the veteran's history (on 
several different occasions) of abdominal distress since 
childhood unequivocally establishes that the veteran had had 
symptoms prior to service.  

As the veteran's own statements regarding the history of his 
claimed stomach disorder in this case are the most credible 
evidence with regard to the timing of the condition, the 
Board finds, given the recent VA medical opinion, that the 
presumption of soundness upon entry into service is rebutted.  
See Doran v. Brown, 6 Vet. App. 283 (1994) (The veteran's 
statements of pre-existence, in addition to other evidence 
establishing that fact, may be enough to rebut the 
presumption of soundness based on clear and unmistakable 
evidence.)  

As the veteran's gastrointestinal disability is shown to have 
pre-existed service, a determination now must be made as to 
whether the preexisting stomach disability underwent an 
increase in severity during service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (2001).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. 3.306(a) (2001).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation in this case 
because the veteran is shown to have served during World War 
II.  38 C.F.R. 3.306(b) (2001).  

In this case, the medical evidence, in the Board's opinion, 
establishes that the preexisting stomach disability likely 
underwent an increase in severity during service.  

Specifically, as noted hereinabove, the service medical 
records from November and December 1944 show that the veteran 
was treated for complaints of abdominal distress with 
accompanying loose stools on several occasions.  The veteran 
reported that his symptoms dated back to childhood, but added 
that they had become worse in recent years.  

Most importantly, the January 2001 VA examiner, who indicated 
that the veteran's complaints were consistent with IBS, 
opined that it was quite possible that the veteran's 
preexisting condition had been exacerbated by service.  In 
this regard, the Board notes that the VA examiner based his 
opinion on a complete review of the veteran's claims file and 
other medical documents and credible history provided by the 
veteran.  

Importantly, the Board is mindful that the actual diagnosis 
of IBS was not rendered until many years after service.  
Nonetheless, the veteran's symptoms have been consistent 
since service and, importantly, the fact that the 
gastrointestinal testing has produced negative results over 
the years also would be consistent with the diagnosis of IBS.  

A pre-existing injury or disease generally will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  

The Board finds in this regard that there is no evidence in 
this record to show that the demonstrated increase in 
disability was likely due to the natural progress of the 
disease.  

In light of the foregoing, the Board finds that the veteran's 
pre-existing disability now be manifested by IBS is due 
disease that is presumed to have been aggravated by service.  

Finally, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

The RO has had an opportunity to address this new legislation 
with regard to the veteran's claim.  In fact, the veteran was 
notified in January, March and December 2001 about the 
implications of the VCAA and was afforded opportunities to 
submit additional evidence in support of his claim.  

Moreover, in light of the favorable action taken hereinbelow, 
the veteran is not prejudiced thereby and no further 
assistance in developing the facts pertinent to his claim is 
required.  In this case, the Board finds that there has been 
presented sufficient evidence of record to decide the claim 
properly.  



ORDER

Service connection for IBS is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

